We approve the judgment recommended by the Commission of Appeals.
The jurisdiction question is one of some moment, and we will briefly state our views upon it. The court has a number of times been called on to decide what is a case of boundary as determining its jurisdiction, but the question is presented here in a way not common to any other case in which we have dealt with it. It is important that it be rightly decided. Not only so, but the correctness of the decision should be free from doubt. A true determination is not of more consequence with respect to one question of law than to another. The rules of law admit of no inferiority of rank. Each of them performs a vital duty within its sphere. But a court should at all times be clear in its authority. Without this, its judgments will lack conclusive effect — the indispensable part of a true administration of law. The decision of the question of a court's jurisdiction should therefore be as accurate as the exercise of power should be always rightful. We have considered the question here with a care not to assume an authority withheld by the statute, and with an equal care not to evade a jurisdiction which the statute has imposed.
In discussing what is "a case of boundary" in Cox v. Finks (91 Tex. 318), Judge Gaines, after directing attention to the test as held in Schley v. Blum (85 Tex. 551), that the right of the case must depend upon a question of boundary, followed the reference with this statement: "And we think we may here add to that holding by saying that the right of the whole case must so depend."
Steward v. Coleman County, 95 Tex. 445, was a suit upon a note given for land sold by Coleman County as a part of one of its leagues of school land, and to foreclose a vendor's lien upon the land. The defense was that the consideration for the note had failed in that the land was not a part of such league but was vacant land. The defense turned upon the true location of a line of the league. The jurisdiction of the Supreme Court was challenged in a motion to dismiss upon the ground that this made the suit "a case of boundary". It was held that a suit may involve a question of boundary without being "a case" of boundary, and as "the case", there, was one for the recovery of a debt and the foreclosure of a lien upon land, the jurisdiction of the Supreme Court under the statute clearly extended to it. This was announced in the opinion: *Page 19 
"The fact that, in order to determine its merits, a boundary must be located, does not change its character and make it wholly a case of boundary."
In Schiele v. Kimball, 113 Tex. 1, 194 S.W. 944, it was emphasized by the opinion that although the settlement of the dispute as to the location of the boundary line turned upon the issue of estoppel, "the location of the line was the dominating question of the entire case", and determined its character to be essentially one of boundary.
A proper test of the question as applied to the present case, it seems to us, is to consider whether a case of boundary would have been presented if the suit had been only for the recovery of the value of timber cut from the land — $110,000, as alleged in the plaintiff's petition. Manifestly, such an action would not have been a case of boundary, though, as in Steward v. Coleman County, it would have involved the issue of the location of a boundary line. The case in its true nature would have been simply one for damages based upon a trespass and conversion; of which, because of the amount in controversy, the jurisdiction of the Court of Civil Appeals would not have been final. The presence of a dispute as to the location of the boundary line as an element of the controversy would not have changed the character of the suit, though, if that issue were determined favorably to the defendants, it would conclude the suit. Steward v. Coleman County. There would have been presented a case involving an issue of boundary but not a case of boundary. Being a suit in damages for conversion, it could not be a boundary case.
The question then arising here is, what is the nature of the case presented where in one suit such an action is joined with one for the location of a boundary line? Is such a case any more a case of boundary than for conversion? Does it take its character purely from the boundary dispute? In determining its character will the action for conversion joined in it be ignored?
The true answer, we think, is that neither can nor should be ignored. The case is one of boundary and for conversion, combined. The whole case is constituted by both actions, and its character is necessarily that which both give to it. How, then, under this condition, is the question to be settled? It is settled by the rule announced in the foregoing decisions, the only rule capable of settling it, that is, unless the case is wholly one of boundary it is not a boundary case. The statute declares it is in "cases of boundary" that the decision of the Courts of Civil Appeals shall be final. It does not say cases of boundary which combine other independent actions. The statute can therefore only mean what these decisions have held it to mean — that for the case to be one of boundary it must be wholly, not only partly, a boundary case. *Page 20 
If the right of that part of the case comprised by the action for conversion depended wholly upon an adjudication of the location of the disputed boundary line, a different question would be presented. Ordinarily in actions of trespass to try title — a common form of action for the settlement of boundary disputes — there is a formal prayer for damages for the alleged wrongful trespass and possession. In such cases the adjudication of the title of itself determines the right to such damages. For this reason, combining a prayer for such damages in a trespass to try title action which, in truth, was but a boundary line dispute, would not render a case thus presented any the less a boundary case.
But, here, the right to damages for the alleged conversion of the timber did not depend wholly upon the location of the boundary line. An adjudication of the title to the disputed land favorably to the plaintiffs by a location of the line in accord with their contention, would not of itself determine their right to damages for conversion of the timber. Their right to the damages depended not only upon such a location of the line and consequent adjudication of the title, but upon the establishment of the conversion, as well. There could have been no recovery of the damages except as in an ordinary action for conversion and without the proof of every element common to such an action. Their suit as to the damages had, accordingly, all the nature of an independent action for conversion, and must have been of that nature to be efficacious for the plaintiffs' purpose. It necessarily deprived the case of the character of a purely boundary case.
To establish the conversion, the plaintiffs relied as to the quantity of timber converted solely upon the testimony of an interested witness. There was a general verdict for the defendants. With the testimony coming from an interested source, the jury had the right to entirely disregard it. Railway Company v. Runnels, 92 Tex. 307. The Court of Civil Appeals, therefore was not warranted in rendering against the defendants judgment for the damages in any amount. Notwithstanding its holding with respect to the location of the boundary line, it had no authority to deprive the defendants of a jury trial of this issue, an issue lying wholly without the dispute over the boundary line and in the case only because the action for conversion was combined in the suit. The defendants would have been entitled to invoke the jurisdiction of the Supreme Court for the correction of this error had the suit been confined to the action for damages. We do not think the court's jurisdiction is altered because of the joinder of that action with one for the determination of the location of a land line. The relation of this question to the case alone demonstrates that it cannot be properly regarded as one of boundary. *Page 21